• — -Determination unanimously modified to reduce the penalty to a 30-day suspension and a $1,000 bond forfeiture and as modified confirmed, without costs. Memorandum: Petitioner is the sole owner of two licensed premises, one in Wayne County (The Old World Inn) *903and the subject premises in Ontario County (The Pad). He was charged with three violations on the Ontario County premises: (1) violating section 110 of the Alcoholic Beverage Control Law in that he failed to report that he had loaned money to operate The Pad from his business in Wayne County, The Old World Inn; (2) receiving alcoholic beverages purchased by his Wayne County restaurant and transferred for use in The Pad without the written permission of the ABC Board to do so, i.e., purchasing liquor for two separate premises through one license (Alcoholic Beverage Control Law, § 102, subds. 3-a, 3-b; see Matter of Alvaro v. State Liq. Auth., 43 A D 2d 903); and (3) permitting the premises to become disorderly in violation of subdivision 6 of section 106 of the Alcoholic Beverage Control Law. The first charge should be annulled (see Matter of Farina v. State Liq. Auth., 20 N Y 2d 484, 493). The petitioner, as owner of both businesses, merely used his own money drawn from separate bank accounts maintained for the two businesses, to loan money (and repay the loans) for operation of The Pad. There was no improper motive and no new financial interest or party introduced into the business. The second violation charged was at best a technical violation made necessary because of unreliable help at The Pad whom the licensee suspected of improper purchasing. It was done with the oral permission of an ABC official. The third violation charged petitioner with suffering the premises to become disorderly. There was substantial evidence that drugs were openly used on the premises and permitted to be sold there. The penalty should be modified to a 30-day suspension and a $1,000 bond forfeiture. (Review of determination canceling on-premises liquor license, transferred by order of Ontario Special Term.) Present — Goldman, P. J„ Marsh, Moule, Cardamone and Simons, JJ.